11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Glen D. Aaron, II,                             * From the 118th District Court
                                                 of Glasscock County,
                                                 Trial Court No. 1865.

Vs. No. 11-20-00080-CV                         * April 28, 2022

Stephen Fisher, James Fisher,                  * Opinion by Trotter, J.
Katie Elam Ward, James O. “Tony” Elam,           (Panel consists of: Bailey, C.J.,
Stephen Cory Elam, Debbie Elam,                  Trotter, J., and Wright, S.C.J.,
and Pioneer Natural Resources USA, Inc.,          sitting by assignment)
                                                  (Williams, J., not participating)

     This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed. The costs incurred by
reason of this appeal are taxed against Glen D. Aaron, II.